PER CURIAM.
Appellant James Rand entered a plea of no contest to several felony charges including trafficking in cocaine and possession of cocaine. He now argues that the trial court erred in adjudging him guilty of and sentencing for these two offenses. See Carawan v. State, 515 So.2d 161 (Fla.1987). Because we cannot determine from the record before us whether the two charges concern a single quantity of the controlled substance, we affirm without prejudice to Rand to seek relief in the trial court via Florida Rule of Criminal Procedure 3.850. Glenn v. State, 537 So.2d 611 (Fla. 2d DCA 1988).
FRANK, A.C.J., and THREADGILL and PARKER, JJ., concur.